UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6786


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALBERT DELON REED, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (4:94-cr-00383-CWH-1)


Submitted:   July 10, 2012                 Decided:   July 19, 2012


Before MOTZ, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Albert Delon Reed, Jr., Appellant Pro Se. Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Albert Delon Reed, Jr. appeals the district court’s

order   denying       his   motion    for    a   sentence    reduction       under   18

U.S.C. § 3582(c)(2) (2006).                 We have reviewed the record and

find    no   reversible      error.         Accordingly,     we    affirm     for    the

reasons stated by the district court.                   See United States v.

Reed,    No.    4:94-cr-00383-CWH-1          (D.S.C.   Mar.       16,     2012).     We

dispense       with   oral    argument       because   the        facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2